301 S.E.2d 358 (1983)
308 N.C. 185
STATE of North Carolina
v.
Clifton Rudolph TAYLOR.
No. 407A82.
Supreme Court of North Carolina.
April 5, 1983.
*359 Rufus L. Edmisten, Atty. Gen. by W. Dale Talbert, Asst. Atty. Gen., Raleigh, for the State.
Adam Stein, Appellate Defender, Marc D. Towler, Raleigh, Asst. Appellate Defender, for defendant-appellant.
BRANCH, Chief Justice.
We note initially that this matter is not properly before us. G.S. 7A-27(a) provides:
§ 7A-27. Appeals of right from the courts of the trial divisions.
(a) From a judgment of a superior court which includes a sentence of death or imprisonment for life, unless the judgment was based on a plea of guilty or nolo contendere, appeal lies of right directly to the Supreme Court.
(Emphasis added.) Defendant has no appeal of right since he entered pleas of guilty and no contest pursuant to a plea bargain. His purported appeal is therefore subject to dismissal. However, in order to put this matter to rest we elect to treat his attempt to appeal as a petition for writ of certiorari and grant that petition.
Defendant's position that he should be entitled to withdraw his pleas of guilty and no contest because the State did not call upon him to testify against Cornelius Douglas is utterly without merit. The provision in the plea agreement regarding defendant's testimony was not a promise by the State to permit him to testify against Douglas, but rather a promise by defendant to do so if called upon. The fact that Douglas pleaded guilty simply relieved defendant of his obligation under the plea bargain to testify. There is no impropriety whatsoever in the State's failure to afford defendant the opportunity to testify against Douglas. Defendant got exactly what he bargained for when he was sentenced according to the terms provided for in the plea agreement.
This assignment is overruled and the trial court's refusal to permit defendant to withdraw his pleas of guilty and no contest is
AFFIRMED.